DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. Applicant argues that Ashley does not disclose periodically adding metadata to generated data unit.
Ashley describes that number of sensor data source(camera) and corresponding number of metadata generator receives a trigger. The data source provides the data units (DUs) and simultaneously the metadata generator provides the corresponding metadata unit including time stamp based on received trigger (synchronization signal). The trigger includes a hardware clock (e.g. Pulse width modulator) which suggests periodic operation of the source and metadata generator. Ashely column5 line 36-41, describes the system is configured with multiple sensors and one or more corresponding metadata generators.
Applicant further argues that Ashely does not discloses synchronization signal. 
Ashely describes that triggering (synchronization signal) a metadata generation unit and data source (image sensor) to produce the data units and the corresponding metadata unit including timestamp simultaneously. The metadata associated with the data units used to synchronize/align image frames of a common scene from different viewpoints (Cln7 line57-Cln8 line4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of  Ashley et al US 11,107,177(hereinafter Ashley)  further in view of Ayalasomayajula.

Regarding claim1, Imai teaches a method of capturing free viewpoint content at a location, comprising the steps of: recording video on each of a plurality of portable video recording devices at the location([0007], [0017], describes method for collaborative image capturing  by multiple collaborative  imaging devices, fig. 1); each portable video recording device detecting a wireless synchronisation signal transmitted at the location([0038], synchronization signal transmitted to a collaborative imaging device)  ;and wherein one or more of the portable recording devices transmitting the detected wireless synchronisation signal([0038], a collaborative imaging device may transmit the synchronization signal to one or more other collaborative imaging devices) but does not teach  and  Ashley teaches each portable video recording device periodically adding a timestamp to its respective recorded video, wherein the timestamp is responsive to the detected wireless synchronisation signal, thereby enabling synchronisation of a plurality of recorded videos responsive to the timestamps(fig. 1, Cln5 line35-40,  data from each sensor data source/camera processed and combined with metadata generated based on the trigger(synchronization signal) ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor data/video with associated timestamp as in Ashley in order to effectively time synchronize image frames of the same scene from different viewpoint captured by different cameras.
Both do not teach   and Ayalasomayajula teaches the imaging devices being portable video recording device ([0003], [0014], fig. 2A, the multi camera system capturing synchronized image/video.  Capturing device includes smartphones).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a smartphone as a capturing device in multi-camera system as in Ayalasomayajula because smartphones are widely used and can be easily used to capture content of an event from different viewpoint.

Regarding claim2,Imai teaches the method of claim 1, in which the wireless synchronisation signal is transmitted by one or more infrared transmitters([0016], [0026], [0036], the collaborative imaging devices communicate  through wireless channel such as infrared).

Regarding claim3, Imai teaches the method of claim 2, in which the or each infrared transmitter is in a predetermined position at the location ([0033], collaborative imaging device share information with other collaborative imaging devices within communication range).
Regarding claim11, Imai teaches a non-transitory, computer readable storage medium containing a computer program comprising computer executable instructions([0027], [0053]), which when executed by a computer system, cause the computer system to capture free viewpoint content at a location by carrying out actions, comprising: recording video on each of a plurality of portable video recording devices at the location([0007], [0017], describes method for collaborative image capturing  by multiple collaborative  imaging devices, fig. 1); but does not teach  and  Ashley teaches each portable video recording device periodically adding a timestamp to its respective recorded video, wherein the timestamp is responsive to the detected wireless synchronisation signal, thereby enabling synchronisation of a plurality of recorded videos responsive to the timestamps(fig. 1, Cln5 line35-40,  data from each sensor data source/camera processed and combined with metadata generated based on the trigger(synchronization signal) ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor data/video with associated timestamp as in Ashley in order to effectively time synchronize image frames of the same scene from different viewpoint captured by different cameras.
Both do not teach   and Ayalasomayajula teaches the imaging devices being portable video recording device ([0003], [0014], fig. 2A, the multi camera system capturing synchronized image/video.  Capturing device includes smartphones).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a smartphone as a capturing device in multi-camera system as in Ayalasomayajula because smartphones are widely used and can be easily used to capture content of an event from different viewpoint.

Regarding claim12,Imai teaches a portable video recording device adapted to capture video contributing to free viewpoint content, the portable video recording device comprising: a video recording unit operable to record video images at a location occupied by the portable video recording device([0007], [0017], describes method for collaborative image capturing  by multiple collaborative  imaging devices, fig. 1); a detector adapted to detect a wireless synchronisation signal transmitted at the location([0038], synchronization signal transmitted to a collaborative imaging device) but does not teach  and  Ashley teaches a timestamp unit adapted to periodically add a timestamp to the recorded video, thereby enabling synchronisation of a plurality of videos recorded by a plurality of portable video recording devices when generating free viewpoint content (fig. 1, Cln5 line35-40,  data from each sensor data source/camera processed and combined with metadata generated based on the trigger(synchronization signal)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor data/video with associated timestamp as in Ashley in order to effectively time synchronize image frames of the same scene from different viewpoint captured by different cameras.
Both do not teach   and Ayalasomayajula teaches the imaging devices being portable video recording device ([0003], [0014], fig. 2A, the multi camera system capturing synchronized image/video.  Capturing device includes smartphones).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a smartphone as a capturing device in multi-camera system as in Ayalasomayajula because smartphones are widely used and can be easily used to capture content of an event from different viewpoint.

Regarding claim13, Imai, Ashley in view of Ayalasomayajula teaches  the portable video recording device of claim 12, wherein the portable video recording device is a mobile phone  (Ayalasomayajula:[0003], [0014], fig.2A, The capturing device includes smartphone).
The motivation for combining the prior arts discussed in claim12 above.

Claim14 is rejected for similar reason as described in claim12 above.

Regarding claim15, Imai teaches the free viewpoint content capture system according to claim14, comprising: a data processing apparatus operable to generate free viewpoint content data based upon video data from two or more of the plurality of portable video recording devices(abs., [0029], [0048], imaging devices includes an image processor to process and combine the captured image to  generate combined images of a scene).

Regarding claim16, Imai teaches the method of claim 1, wherein the one or more of the portable recording devices re-transmits the detected wireless synchronisation signal so that others of the portable recording devices may detect the synchronisation signal ([0038], collaborative imaging device operating in master mode may transmit a synchronization signal to collaborative imaging devices operating in slave mode).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Imai, Ashley   in view of Ayalasomayajula  as applied to claims 1-3, 11-16 above, and further in view of Boone et al US 2017/0324888 (hereinafter Boone).

Regarding claim4, Imai, Ashley in view of Ayalasomayajula  teaches all the limitations of claim1 above but does not teach and Boone teaches the wireless synchronisation signal is transmitted by a wireless radio service([0010], [0012], [0019], radio circuit 112 sends out the beacon).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a wireless radio to transmit synchronization signal as in Boone because it is easier to use and implement.

Regarding claim5, Imai, Ashley , Ayalasomayajula   in view of Boone teaches the method of claim 4, in which the wireless synchronisation signal is transmitted in a wireless radio beacon (Boone:[0010], [0012],[0019], radio circuit 112 sends out the beacon).
The motivation for combining the prior arts discussed in claim4 above.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Imai, Ashley,  in view of Ayalasomayajula  as applied to claims 1-3, 11-16 above, and further in view of Vucurevich US 8,499,038.

Regarding claim6, Imai, Ashley  in view of Ayalasomayajula  teaches all the limitations of claim1 above but do not teach and Vucurevich teaches the wireless synchronisation signal is an audio signal (Cln7 line7-15, uses audio signals to synchronize a mobile device to a common clock shared by all devices in the system).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an audio signal for synchronization as in Vucurevich such that the mobile devices are synchronized to a common clock shared by all devices in the system effectively.

Regarding claim7, Imai, Ashley, Ayalasomayajula in view of Vucurevich teaches the method of claim 6, in which the audio signal emanates from a source at a predetermined position at the location (Vucurevich:Cln7 line7-15, uses audio signals to synchronize a mobile device to a common clock shared by all devices in the system, Cln9 line5-14).
The motivation for combining the prior arts discussed in claim6 above.

Regarding claim8, Imai, Ashley, Ayalasomayajula in view of Vucurevich teaches the method of claim 7, in which each portable video recording device corrects for audio propagation time from the predetermined position of the source to the respective portable video recording device (Vucurevich :Cln9 line5-14, line35-46).
The motivation for combining the prior arts discussed in claim6 above.

Regarding claim9, Imai, Ashley, Ayalasomayajula in view of Vucurevich teaches the method of claim 8, in which each portable video recording device corrects for audio propagation time from the predetermined position of the source to the respective portable video recording device based upon analysis of one or more features in the video being recorded by the respective video recording device (Vucurevich: Cln9 line 45-64, fig. 11).
The motivation for combining the prior arts discussed in claim6 above.

Regarding claim10, Imai, Ashley, Ayalasomayajula in view of Vucurevich  teaches the method of claim 8, in which each portable video recording device corrects for audio propagation time from the predetermined position of the source to the respective portable video recording device based upon a wireless signal transmitted by a wireless radio service (Vucurevich :Cln9 line 36-44).

The motivation for combining the prior arts discussed in claim6 above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484